                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


 Sensa Verogna,
                                                           Case No. 1:20-cv-00536-SM
                       Plaintiff,

         v.

 Twitter, Inc.,

                       Defendant.



                       TWITTER, INC.’S REPLY IN SUPPORT OF
                       MOTION FOR ADMISSION PRO HAC VICE

       Twitter, Inc. files this Reply in Support of the Motion for Pro Hac Vice Admission of

Julie E. Schwartz (the “Motion”) to this Court [Doc. 9].

                               I. SUMMARY OF THE REPLY

       Twitter respectfully requests that the Court grant the Motion for Pro Hac Vice Admission

of Julie E. Schwartz. Plaintiff Sensa Verogna’s objection is meritless. Attorney Schwartz has

satisfied the requirements of Local Rule 83.2(b), and Plaintiff’s arguments regarding the

unauthorized practice of law are unfounded. Accordingly, the Court should exercise its discretion

to allow Attorney Schwartz’s admission pro hac vice.

                               II. RELEVANT BACKGROUND

       On May 4, 2020, Plaintiff sued Twitter for suspending his account on Twitter’s website.

Twitter was served on May 11, 2020 [Doc. 2], and timely moved to dismiss on June 1, 2020

[Doc. 3], before Plaintiff requested entry of default [Doc. 7]. The signatory on Twitter’s motion

to dismiss and filer on the Court’s ECF system was Jonathan M. Eck, who is admitted to practice

in the United States District Court for the District of New Hampshire. Attorney Schwartz, a

                                                1
California-barred attorney, was listed on the motion with the notation “motion for pro hac vice

admission to be filed.” [Doc. 3, at 2.] Ms. Schwartz subsequently moved for admission pro hac

vice. [Doc. 9]

                                         III. ARGUMENT

       Twitter respectfully requests that the Court exercise its discretion to grant the Motion, as

Attorney Schwartz has satisfied the requirements of Local Rule 83.2(b) of the Local Civil Rules.

That Rule, in relevant part, provides:

       Any attorney who is a member in good standing of the bar of any court of the United
       States or of the highest court of any state may appear and practice before this court in that
       action at the court’s discretion and on motion by a member of the bar of this court who is
       actively associated with him or her in a particular action. ... An attorney so permitted to
       practice before this court in a particular action shall at all times remain associated in the
       action with a member of the bar of this court upon whom all process, notices, and other
       papers shall be served, who shall sign all filings submitted to the court and whose
       attendance is required at all proceedings, unless excused by the court.

The Rule also provides that a supporting affidavit and fee should be submitted with the

application. L.R. 83.2(b)(1)-(2).

       Attorney Schwartz has satisfied these requirements. Attorney Eck, who is a member of

the bar of this Court, submitted the Motion to this Court along with an affidavit from Attorney

Schwartz. [Docs. 9, 9-1.] Attorney Schwartz’s affidavit demonstrates that she satisfies the

requirements for pro hac vice admission, including that she is in good standing in the federal and

state courts of California, and the underlying motion acknowledges Attorney Eck will remain

actively associated with Attorney Schwartz at all times in this litigation as local counsel. [Docs.

9, 9-1.] The required fee was also filed.

       Plaintiff suggests that Attorney Schwartz should not be admitted because her name was

listed on Twitter’s motion to dismiss. But whether an attorney’s name appears on a filing has no




                                                 2
bearing on the analysis of whether pro hac vice admission is appropriate. Here, as described

above, the requirements for such an application are met.

       Nor is there merit to Plaintiff’s argument that by including her name on the motion,

Attorney Schwartz somehow engaged in the unauthorized practice of law. Attorney Schwartz’s

name appeared with the notation “motion for pro hac vice admission to be filed.” [Doc. 3, at 2.]

(emphasis added). Attorney Eck, a member of the bar of this Court, signed and filed Twitter’s

motion to dismiss with this Court, not Attorney Schwartz. And, as Plaintiff’s objection notes, the

New Hampshire Rules of Professional Responsibility state:

       [a] lawyer admitted in another United States jurisdiction ... may provide legal services on
       a temporary basis in this jurisdiction that are in or reasonably related to a pending or
       potential proceeding before a tribunal in this or another jurisdiction, if the lawyer, or a
       person the lawyer is assisting, is authorized by law or order to appear in such proceeding
       or reasonably expects to be so authorized.

N.H. Rule 5.5(c)(2). Thus, Attorney Schwartz’s actions in anticipation of representing Twitter in

this proceeding, which did not include signing any documents, filing any documents, or

appearing in this Court, were entirely authorized.

       At bottom, the inclusion of Attorney Schwartz’s name on Twitter’s motion to dismiss

was simply an indication that Attorney Schwartz would seek admission to this Court pro hac

vice. Attorney Schwartz subsequently did so. This highly typical practice has no bearing for

Attorney Schwartz’s fitness to be admitted pro hac vice, and it certainly did not constitute the

unauthorized practice of law.


                                       IV.   CONCLUSION


       The Court should grant the Motion, as Attorney Schwartz satisfies all requirements for

pro hac vice admission. Plaintiff’s arguments regarding the unauthorized practice of law are

meritless and should be disregarded.

                                                 3
                                           Respectfully submitted,

                                           Twitter, Inc.

                                           By its attorneys,


Dated: June 22, 2020                By:           /s/ Jonathan M. Eck
                                           Jonathan M. Eck, Esq. (NH Bar #17684)
                                           Orr & Reno, Professional Association
                                           45 S. Main Street, P.O. Box 3550
                                           Concord, NH 03302
                                           (603) 223-9100
                                           jeck@orr-reno.com

                                           Julie E. Schwartz, Esq. (motion for pro hac vice
                                           admission pending)
                                           Perkins Coie LLP
                                           3150 Porter Drive
                                           Palo Alto, CA 94304-1212
                                           (650) 838-4490
                                           JSchwartz@perkinscoie.com

                               CERTIFICATE OF SERVICE

       I, Jonathan M. Eck, certify that on this date service of the foregoing document was made
upon the Plaintiff, pro se, via email.

Dated: June 22, 2020                              /s/ Jonathan M. Eck
                                           Jonathan M. Eck, Esq. (NH Bar #17684)




                                              4
